Citation Nr: 1545007	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-23 194	)	DATE
	)
	)

On appeal from 
The Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran had active duty service from September 1963 to July 1965 and from November 1990 to December 1990.  The Veteran also had service with the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO declined to reopen the Veteran's claim for diabetes mellitus on the basis that new and material evidence had not been received.  In May 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.

In November 2013, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

In August 2014, the Board reopened the Veteran's claim for service connection for diabetes mellitus, type II, then remanded the matter of service connection for that disability, on the merits, to the RO, via the Appeals Management Center in Washington, D.C., , for further development.  After accomplishing further action, the AMC denied the merits claim,  (as reflected in a July 2015 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration. 

In August 2015, the Veteran was notified that the Member of the Board (now, Veterans Law Judge (VLJ)) who conducted the November 2013 hearing was no longer employed by the Board and that he had a right to another hearing.  The Veteran was advised that if he did not respond within 30 days from the date of the letter, that Board would assume that he did not want another hearing and proceed accordingly.  To date, neither the Veteran nor his representative has responded.  

This appeal has been  processed utilizing  the Veterans Benefits Management System (VBMS), a the paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has  a separate paperless, electronic Virtual VA file, which includes a copy of the Veteran's hearing transcript, all other documents are either duplicative of those contained in the VMBS  file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As regards the Veteran's first period of active service from September 1963 to July 1965, there were no complaints, treatment, or diagnoses of diabetes mellitus during such period or at separation; there is no credible evidence of  diabetes mellitus during service or for many years after this period of service; and no medical suggestion whatsoever that the diabetes mellitus diagnosed years thereafter was incurred during the first period of service;  the probative medical opinion on these points weighs against the claim.

3.  Although diabetes mellitus was noted at entrance on the Veteran's second period of active service from November 1990 to December 1990 (and, thus, is deemed to have pre-existed that period of service), there is no persuasive evidence that such disability underwent an increase in severity during the Veteran's second period of active service or any period of active duty for training (ACDUTRA), or that even suggests  permanent worsening during or as a result of any such period;  the probative medical opinion on these points weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1131, 103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the (AMC)). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

In this appeal, in a January 2011 pre-rating letter-issued in the context of the previously-denied claim for service connection for diabetes mellitus-the  AOJ informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2011 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence the January 2011 letter, in addition to meeting the notice requirements outlined in Pelegrini and Dingess/Hartman, also meets the VCAA's timing of notice requirement with respect to the claim for service connection.

After the Board reopened and remanded the claim, the Veteran was notified of VA's requests to obtain certain records or that he may submit the records himself, in September 2014 and June 2015 letters.  The June 2015 letter specifically informed the Veteran of VA's unsuccessful attempts to obtain Defense Finance Accountant Service (DFAS) records from July 1965 to March 1975.  He was advised to submit relevant documents in his possession, or any other relevant information that he thought would support his claim, to include buddy statements.  If he was unable to submit the records, he may also advise VA of possible locations if such records.  A July 2014 supplemental SOC (SSOC) reflects readjudication of the claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Of record and considered in connection with the appeal are the Veteran's service personnel and medical records and other pertinent service information, as well as post-service private and VA medical treatment records, and reports of VA examination, along with the transcript of the Veteran's Board hearing and various written statements of the Veteran and his representative.  The Board finds that no further action on thia claim, prior to appellate consideration, is required.


As for the November 2013 Board hearing, the  Veteran was provided the opportunity to orally set forth his contentions before a former Veterans Law Judge.   In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that the hearing was legally sufficient. 

Here, during the November 2013 hearing, the VLJ identified the issue on appeal as service connection for a diabetes mellitus.  The Veteran provided testimony regarding when his diabetes mellitus began and if he had any additional evidence to present.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the presiding Board member pertaining to the Veteran's current disability.  Therefore, not only was the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 49.  Although the VLJ  did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  In  response to the testimony provided, the VLJ subsequently  ordered additional development of  the Veteran's claim.

In the August 2014 remand, the Board requested verification of any and all dates for ACDUTRA, a complete copy of Reserve medical records, copies of Social Security Administration (SSA) records, and a VA diabetes mellitus examination.  On remand, SSA records were associated with the claims file in September 2014.  In November 2014, the National Personnel and Records Center shipped complete service treatment and personnel records to contracted scan vendor to uploaded into the Veteran's VBMS file.  The copies of chronological statement of retirement points and earnings statements (LES) indicated various periods of ACDUTRA.  Although the Veteran was notified in a June 2015 letter that VA was unable to obtain DFAS/LES records from 1965 through 1975, a closer review of his service personnel records show that the Veteran took a break from service from November 1969 to November 1975.  The Veteran was also notified in the June 2015 letter that all efforts to obtain the needed information have been executed and determined that further attempts to obtain the records would be futile.  The Veteran was afforded an adequate VA examination in November 2014.  VA has reasonably complied with the August 2014 remand requests.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

To be eligible for disability compensation, however, it is not enough for a Veteran to show that he incurred a disease or injury while in service; he must also show that he has a present disability and that there is a nexus between that disability and his in-service injury or disease.  Stover v. Mansfield, 21 Vet. App. 485, 490-93 (2007); Shedden, 381 F.3d at 1167. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) s "a substitute way of showing in-service incurrence and medical nexus.")  Diabetes mellitus is not listed among the chronic diseases under 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted in the September 2014 Board decision, in a final March 2002 rating decision, the RO denied service connection for type II diabetes mellitus based on a finding that type II diabetes mellitus was diagnosed many years after the first period of service and that there was no evidence of aggravation of pre-existing type II diabetes mellitus during the second period of active duty.  The Veteran filed a claim to reopen service connection for diabetes mellitus in November 2010, and the Board found that the Veteran's hearing testimony of having had weekend drills and "quarterly" training, and that type II diabetes mellitus was aggravated during training and/or the second period of active duty in November 1990 was sufficient to reopen the claim. 

At his Board hearing, the Veteran also claimed that while he was serving with the Army Reserves in Panama, during the winter of 1988, he felt that something was wrong with him although he did not realize at the time that it was diabetes.  He reported that he was diagnosed with diabetes in February 1988 and that he stayed in the Army Reserves until 1994.  He suggested that his diabetes was aggravated by service.  He reported that when he was mobilized for active duty regarding Operation Desert Storm, he was told that he was non-deployable due to his diabetes mellitus during his physical examination.  He alleged that he was also informed that he was too disabled to enlist again due to his diabetes mellitus.  He stated that he previously had re-enlisted twice and had served seven years in the Army Reserves.

Service treatment records (STRs) during the Veteran's first period of active service include a September 1963 induction report of medical history examination and a separation report of medical examination with an accompanying May 1965 separation report of medical history, which are negative for any complaints, treatment, or diagnoses related to diabetes mellitus.  

On November 1979 and February 1983 quadrennial reports of medical examination and accompanying reports of medical history, diabetes mellitus was not reported. 

On February 1987 quadrennial report of medical history, the Veteran indicated that he has had sugar or albumin in his urine.  In the physician's summary section, well-controlled diabetes mellitus, type II was noted.  The Veteran was treated with Micronase.  

On November 1990 in/out processing check list, diabetes mellitus was noted and the record noted that a physical examination was needed.  On November 1990 report of medical examination, diabetes mellitus was noted and the examiner reported that that the Veteran's diabetes mellitus needed to be evaluated prior to his deployment.  On accompanying report of medical history, it was reported that the Veteran had diabetes mellitus for five years.  On November 1990 consultation report the Veteran was described as a "Known Diabetic" on Micronase, "apparently not adequately controlled."  The record noted that the Veteran was referred by the examination section for evaluation of his diabetes mellitus.  The Veteran's diabetes mellitus, type II, was noted to be treated with an oral agent.  The Veteran reported a history of his diabetes mellitus being well-controlled.  The physician recommended that the Veteran was non-deployable to Saudi Arabia and should be reviewed by a Medical Evaluation Board and a Physical Evaluation Board.  Around the same time, he was placed on a physical profile due to his diabetes mellitus and was not to participate in physical training, lift more than 20 pounds or engage in heavy exertion through February 20, 1991.  He was also determined to be non-deployable.  On November 1990 Health Questionnaire for Dental Treatment, male onset diabetes was listed.  

A review of the Veteran's service personnel records show that he was released by XVIII Airborne Corp, on December 21, 1990 and reassigned to a new unit due to his diabetes mellitus.  The Veteran sought a waiver for his medical condition. 

On September 1991 Memorandum for Medical records (Member of Desert Storm unit), the Veteran provided male onset diabetes mellitus as the reason for not being mobilized or physical condition that caused him not to go overseas.  He felt that the condition did not limit his assignment or duty (his MOS was 94-B Cook) and he requested a waiver from being removed from his assignment.  On September 1991 Desert Storm quadrennial retention report of medical examination, the examiner reported that the Veteran was on oral hypoglycemic agents for his diabetes mellitus.  The examiner reported that the Veteran would require only availability of food, water, and medication to perform Reserve duties.  He was found to be qualified for retention by waiver; however, he was determined to be non-deployable.  He received a retention physical on September 1991, which described his diabetes mellitus disease as the reason for not deploying to Southwest Asia.  In March 1992, a review of medical records for retention in the Army Reserves revealed that the Veteran was found to be medically unfit for retention in an active status in the Army Reserves.  A September 1994 record reflected that the Veteran had released from his current unit and reassigned to the retired reserve due to medical disqualification, effective September 19, 1994. 

On his October 1994 claim for service connection for diabetes mellitus, the Veteran reported that the disability began in 1984.  

Private treatment records included records from Dr. Carter and Holston Valley Hospital and Medical Center dating back to January 1989.  A June 1991 treatment record from Dr. Carter noted that the Veteran was sent to Fort Bragg, but due to his diabetes, he was not sent to Saudi Arabia.  The physician noted that the Veteran spent approximately six to eight weeks at Fort Bragg, but had been back and working since that time.  

Treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee showed ongoing treatment for diabetes mellitus.  A March 2001 treatment record indicated that the Veteran was diagnosed with diabetes mellitus in 1988.  

In February 2009 correspondence, Dr. J.L. Chapman, a private physician, reported that the Veteran had a history of insulin dependent diabetes for over 20 years.  In July 2011 correspondence, Dr. J.P. Singh reported that the Veteran was first diagnosed with diabetes mellitus in 1988 (by Dr. Carter) and has been using an insulin pump.

On October 2014 VA Diabetes Mellitus Disability Benefits Questionnaire (DBQ), the examiner noted that the Veteran served on active duty in the Army from September 25, 1963 until July 10, 1965.  He was diagnosed as having diabetes around 1984, approximately 19 years after finishing that term of service.  The Veteran also had active duty from November 21, 1990 until December 14, 1990.  The examiner considered the Veteran's reports of being found to be non-deployable due to his diabetes mellitus and as a result was released from service.   The examiner noted that the Veteran's reported history of serving on active duty on multiple occasions with the Reserves between the years 1965 and 1995.  The Veteran also stated that he served for six weeks on active duty in the US and Panama in 1988 while in the Reserves in addition to his weekend drills.  The examiner opined that the Veteran's condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's term of service was from 1963 to 1965, and his diabetes mellitus was not diagnosed until around 1984.   The examiner stated that clearly the Veteran's diabetes was not caused by or associated with that term of service.

The examiner also opined that the disorder, , which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner reasoned that as regards the Veteran's 23 day term of service in November and December of 1990, the Veteran had recognized diabetes mellitus prior to beginning that term of service.  The examiner explained that diabetes frequently worsened with multiple complications, as it had in this Veteran's case, over a term of many years. The examiner stated that he or she could not conclude that a three week period in late 1990, particularly when the Veteran was not deployed, significantly contributed to any worsening of his diabetes.

The Board has carefully considered the evidence of record, to include statements by the Veteran and his representative suggesting that the Veteran currently has diabetes mellitus that is related to or aggravated by service.  However, considering the pertinent evidence of record in light of the applicable legal authority, the Board finds the preponderance of the evidence weighs against the Veteran's claim. 

The Board notes, at the outset, that the evidence reflects a current disability of diabetes mellitus.  However, competent, persuasive evidence indicates that there is no medical nexus between diabetes mellitus and his first period of active service from September 1963 to July 1965.  

The Veteran's STRs, including his reports of medical history and examination for separation do not reflect any complaints, findings or diagnoses relating to diabetes mellitus during service or at separation.  Thus, no evidence of diabetes mellitus was shown during his first period of active service.

As regards to the onset of diabetes mellitus, at the time of his October 1994 claim for service connection, the Veteran reported that the disability began in 1984; however, during his November 2013 hearing, he reported that he was diagnosed in 1988.  Yet, a February 1987 quadrennial report of medical history, included a diagnoses of diabetes mellitus and a five-year history of diabetes mellitus was noted on November 1990 report of medical examination.  Although the record is not clear regarding the onset of the Veteran's diabetes mellitus, at the earliest, his diabetes mellitus began approximately 19 years after separation from service without treatment, which is still a lengthy period, and tends to weigh against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

The file also contains a probative opinion of a VA physician, provided in 2014, to the effect the Veteran's condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's term of service was from 1963 to 1965, and his diabetes mellitus was not diagnosed until around 1984.  As the conclusion reached by the VA examiner in 2014 was based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, the Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

As regards the Veteran's second period of active service, the Board notes that the evidence of record establishes that the Veteran's diabetes mellitus pre-existed his second period of active service from November 1990 to December 1990.  In this case, diabetes mellitus was noted during the Veteran's November 1990 examination performed at the time of entrance during the Veteran's second period of active service.  Therefore, the presumption of soundness does not attach, and the remaining  question is whether the Veteran's diabetes mellitus was aggravated by his second period of service.  

The STRs dated  during the Veteran's second period of service or at any time during ACDUTRA do not support a finding of an increase in severity of the underlying condition, or otherwise suggest chronic aggravation of the pre-existing condition.  While the Veteran was determined to be non-deployable and placed on a profile in November 1990 along with being reassigned to a different unit in December 1990 as a result of his diabetes mellitus, during that time, he described his diabetes as "well-controlled" on consultation and he was not seen for any further problems during his service in the Army Reserves for his diabetes mellitus.  

Additionally, the October 2014 VA examiner also opined that the claimed condition, which clearly and unmistakably existed prior to the Veteran's second period of active service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner stated that he or she could not conclude that a three-week period in late 1990, particularly when the Veteran was not deployed, significantly contributed to any worsening of his diabetes.

Furthermore, the examiner reasoned that the Veteran's diabetes worsened with multiple complications over a term of many years- a finding which would appear to negate that the Veteran's diabetes mellitus permanently worsened as a result of an in-service event, injury or illness during his second period of active duty as well as during any period of ACDUTRA. 

As the conclusion reached by the VA examiner in October 2014 was based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

Accordingly, when the VA's physician's opinion is considered in light of other evidence of record, and the complete absence of any medical opinion or comment whatsoever that even suggests that current disability is the result of in-service aggravation of a pre-existing leg condition, the Board finds that the pre-existing diabetes was not aggravated in, or as a result of, the Veteran's service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

As for the Veteran's own arguments in support of his claim, the Board acknowledges that as a layperson, he is competent to attest to factual matters of which he has first-hand knowledge, e.g., symptoms prior to, during and subsequent to active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layman, however, he does not possesses the medical expertise to provide a competent medical opinion regarding the complex questions of in-service incurrence, pre-existence and aggravation upon which this claim turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the Board finds that the most probative evidence in this case are the STRs themselves, and the post-service record, to particularly include the opinion provided by the VA physician in 2014, who based the opinion  on review of the Veteran's STRs, and post-service records, along with the Veteran's lay history. 

For all the Based on the above analysis, the Board concludes that the Veteran's claimed diabetes mellitus was not is not related to his first period of service.  The disability pre-existed prior to the second period of active service and was not aggravated by this service or ACDUTA, resulting in current disability.  Therefore, the Veteran's service connection claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


